DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, skewers in claim 8, 10,12-14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4-7,10-11,13-14 are objected to because of the following informalities: 

 Claim 4 recites “said body is shaped so that it is able to concentrate heat” should read “said rectangular body is able to concentrate heat”.  

Claim 5 recites “said body is shaped so that it is able to concentrate smoke” should read “said rectangular body is able to concentrate smoke”.

Claim 6 recites “2 standard sized gas grill burners” should read “two standard sized gas grill burners”.

Claim 7 recites “2 handles” should read “two handles”.

Claim 10 recites “the skewers hung onto the hooks attached to the lid make it easy to check the cooking progress of the food items by simply lifting the lid using the handle on top of the lid.” Should read “the skewers hung onto the hooks attached to the lid such that easy to check the cooking progress of the food items by simply lifting the lid using the handle on top of the lid.”

Claim 11 recites “said angled sides bend towards said body which prevents said lid from falling off said body and make it easy to place said lid on said body with correct alignment.” Should read “said angled sides bend towards said body such that prevents said lid from falling off said body and easy to place said lid on said body with correct alignment.”

Claim 13 recites “said hooks attached to the lid make it easy to interchange skewers and make it easy to add or remove said food items inside said body of the apparatus of claim 1.” Should read “said hooks attached to the lid such that easy to interchange skewers and add or remove said food items inside said body of the apparatus of claim 1.”

Claim 14 recites “said hooks are spaced appropriately making it easy to hang said skewers without said skewers touching each other.” Should read “said hooks are spaced appropriately such that easy to hang said skewers without said skewers touching each other.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Claim 1,7 recites the limitation “the shorter side of said body”. There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites “its underside” and “its topside” are indefinite because they are unclear that “its” is meaning “lid” or body”. For the purpose of examination, “its” is interpreted as “lid”. Correct limitation if there is different meaning of the “its”.

Claim 2 recites “said apparatus sits on an existing grill or heat source and utilizes existing heat sources to cook food items” is indefinite because it is unclear that apparatus sits on one heat source OR more than one source OR sit one heat source for certain time, then move to another source? For the purpose of examination, “said apparatus sits on an existing grill or heat source and utilizes existing heat sources to cook food items” is interpreted as “said apparatus sits on one or more existing grill or heat source which utilizes to cook food items”. Correct limitation if there is different meaning of the “said apparatus sits on an existing grill or heat source and utilizes existing heat sources to cook food items”.

Claim 3 recites the limitation "said grill" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites “their location inside said body” is indefinite because it is unclear that “their” is meaning “heat” or “food items” or both. For the purpose of examination, “their” is interpreted as “food items”. Correct limitation if there is different meaning of the “their”.

Claim 6 recites “said body's dimensions at its base allow it to fit over 2 standard sized gas grill burners.” is indefinite because it is unclear that “its” is meaning “body” or “apparatus” or some other parts. For the purpose of examination, “Its” is interpreted as “body”. Correct limitation if there is different meaning of the “its”.

Claim 8, 10, 12-14 recites “(the) hooks” is indefinite because it is unclear that “hooks” is same to “hooks” in claim 1 or it is a different “hooks”. The “hooks” in claim 1 and claim 8 have same structure; For the purpose of examination, “hooks” is interpreted as same “hooks” in claim 1. Correct limitation if there is different meaning of the “hooks”.

Claim 8 recites “said lid comprises a rectangular plate with angled sides, fitted with a silicone covered handle on its top side and hooks on its underside that are used to mount skewers filled with said food items.” is indefinite because it is unclear that “its” is meaning “rectangular plate” or “lid” or angled sides. For the purpose of examination, “Its” is interpreted as “lid”. Correct limitation if there is different meaning of the “its”.

Claim 8 recites the limitation "said food items" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation " skewers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation “said grill/heat source” in line 1 and line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation “said food items” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation “the heat source” in line 3-4. There is insufficient antecedent basis for this limitation in the claim.

The term “larger quantities” in claim 17 is a relative term which renders the claim indefinite. The term “larger quantities” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, “larger quantities” is interpreted as more than one piece of food items.

Regarding claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 18 recites the limitation “the heat source” in line 3. There is insufficient antecedent basis for this limitation in the claim.

The term “large pieces of food items” in claim 18 is a relative term which renders the claim indefinite. The term “larger pieces of food items” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, “large pieces of food items” is interpreted as any size of food.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

 Claim 7 recites “said body contains 2 handles with silicone coverings on the sides of said body which allow said apparatus to be picked up and moved even when said apparatus is hot.” is improper dependent form for failing to further limit the subject matter of the claim upon which it depends because claim 1 disclosed same limitation “a rectangular body with two handles with silicon coverings on the shorter side of said body.” 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over “The KitchenQue™ Stovetop Smoker” by Nick Allen Design 1992, (https://www.youtube.com/watch?v=Zb_7QiuNmYQ&t=4s published on March 1, 2018. Nick Allen - KitchenQue Stovetop Smoker (myportfolio.com), hereinafter, “Allen”) in view of Schurig DE 102008024391.

Allen Teaches:
1. An apparatus that comprises a rectangular body (see figure 1 below where the examiner labeled originally not labeled rectangular body) with two handles with silicon coverings (see figure 1 below where the examiner labeled originally not labeled two handles with silicone) on the shorter side (see figure 1 below where the examiner labeled originally not labeled shorter side) of said body along with a rectangular lid (see figure 1 below where the examiner labeled originally not labeled rectangular lid) that sits on top of said body (see figure 1 below where the examiner labeled originally not labeled rectangular body) where said lid
	Regarding the claim 1 limitation rectangular body and lid, at the time the invention was made it would have been obvious mater of design choice to a person of ordinary skill in the art to have rectangular body and lid instead of non-rectangular body and lid, because applicant has not disclosed that the particular shape of body and lid provides an advantage is used for particular purpose or solves a stated problem. One of ordinary skill in the art would have expected the Applicant' s invention to perform equally well with rectangular or non-rectangular shape, because both shapes performs the function of grill/smoke food items equally well (MPEP 2144.04 IV B).










Annotated Allen Fig.1:

    PNG
    media_image1.png
    1205
    1759
    media_image1.png
    Greyscale


2. The apparatus of claim 1 wherein said apparatus (see figure 2 below where the examiner labeled originally not labeled apparatus) sits on an existing grill or heat source (see figure 2 below where the examiner labeled originally not labeled heat sources) and utilizes existing heat sources to cook food items (regarding limitation - utilizes existing heat sources to cook food items; examiner note: prior art shows same apparatus sit on the stove as heating source is also able to using the stove cook food items inside of apparatus because same apparatus provide same result).


Annotated Allen Fig.2:

    PNG
    media_image2.png
    1015
    1402
    media_image2.png
    Greyscale


3. The apparatus of claim 1 wherein said apparatus does not require preheating of said grill to begin cooking items resulting in time saving and fuel efficiency (see figure 2 above where the examiner labeled originally not labeled heat sources; the apparatus is directly sit on the top of gas fire burner; regarding limitation - apparatus does not require preheating of said grill to begin cooking items resulting in time saving and fuel efficiency; examiner note: prior art shows same apparatus sit on the stove as heating source is also able to directly collect and trap the heat from stove to cook food items inside of apparatus without preheating, which is resulting in time saving and fuel efficiency because same apparatus provide same result).

4. The apparatus of claim 1 wherein said body is shaped so that it is able to concentrate heat and cook food items evenly regardless of their location inside said body (see figure 1 above where the examiner labeled originally not labeled rectangular body; regarding limitation - concentrate heat and cook food items evenly regardless of their location inside said body; examiner note: prior art shows same apparatus sit on the stove as heating source is also able to concentrate heat and cook food items evenly regardless of their location inside said body because same apparatus provide same result).

5. The apparatus of claim 1 wherein said body is shaped so that it is able to concentrate smoke and infuse all food items with a rich, smoky flavor (see figure 1 above where the examiner labeled originally not labeled rectangular body; regarding limitation - concentrate smoke and infuse all food items with a rich, smoky flavor; examiner note: prior art shows same apparatus sit on the stove as heating source is also able to concentrate smoke and infuse all food items with a rich, smoky flavor because same apparatus provide same result).

7. The apparatus of claim 1 wherein said body contains 2 handles with silicone coverings on the sides of said body which allow said apparatus to be picked up and moved even when said apparatus is hot (see figure 1 above where the examiner labeled originally not labeled two handles with silicone; regarding limitation - allow said apparatus to be picked up and moved even when said apparatus is hot; examiner note: prior art shows same apparatus has two handles with silicone coverings is also able to allow apparatus to be picked up and moved even when said apparatus is hot because same apparatus provide same result).

8. The apparatus of claim 1 wherein said lid comprises a rectangular plate with angled sides, fitted with a silicone covered handle on its top side (see figure 1 above where the examiner labeled originally not labeled rectangular, angled sides and top handle with silicone) and 

9. The apparatus of claim 1 wherein said lid sits on top of said body to allow the inside of said apparatus to trap heat and reach a higher cooking temperature than possible with just a heat source resulting in food being cooked quickly while retaining most of its juices without drying out (see figure 1 above where the examiner labeled originally not labeled lid; regarding limitation - allow the inside of said apparatus to trap heat and reach a higher cooking temperature than possible with just a heat source resulting in food being cooked quickly while retaining most of its juices without drying out; examiner note: prior art shows same apparatus has lid sits on top of body is also able to allow the inside of said apparatus to trap heat and reach a higher cooking temperature than possible with just a heat source resulting in food being cooked quickly while retaining most of its juices without drying out because same apparatus provide same result).

10. The lid of claim 8 wherein 

11. The lid of claim 8 wherein said angled sides bend towards said body which prevents said lid from falling off said body and make it easy to place said lid on said body with correct alignment (see figure 1 above where the examiner labeled originally not labeled angled sides; four angled sides of lid bend towards to the body and align to the grooves in the body;  regarding limitation - prevents said lid from falling off said body and make it easy to place said lid on said body with correct alignment; examiner note: prior art shows same apparatus has lid with angled sides bend towards to body is also able to prevents said lid from falling off said body and make it easy to place said lid on said body with correct alignment because same apparatus provide same result).

15. The lid of claim 8 wherein said top handle is covered by a silicone sleeve which allows said lid to be picked up even when hot (see figure 1 above where the examiner labeled originally not labeled top handle with silicone; regarding limitation - allows said lid to be picked up even when hot; examiner note: prior art shows same apparatus has top handles with silicon sleeve is also able to allows said lid to be picked up even when hot because same apparatus provide same result).

16. The apparatus of claim 1 wherein said apparatus and said grill/heat source is easy to clean as said food items do not come in contact with said body of the said apparatus or cooking surface of the said grill/heat source (see figure 3 below where the examiner labeled originally not labeled apparatus and heat source; regarding limitation - easy to clean as said food items do not come in contact with said body of the said apparatus or cooking surface of the said grill/heat source; examiner note: prior art shows same apparatus and heat source are also able to easy to clean as food items do not come in contact with body of the apparatus or cooking surface of the grill/heat because same apparatus provide same result).


Annotated Allen Fig.3:

    PNG
    media_image3.png
    1196
    1509
    media_image3.png
    Greyscale


17. The apparatus of claim 1 wherein said apparatus (see figure 3 above where the examiner labeled originally not labeled apparatus) 

18. The apparatus of claim 1 wherein said apparatus (see figure 4 below where the examiner labeled originally not labeled apparatus) can cook large pieces of food items, such as whole chickens, more reliably and evenly due to an even heating profile inside said apparatus than what is possible conventionally with just the heat source where food is placed horizontally on a cooking surface (see figure 3 above where the examiner labeled originally not labeled food items; see figure 4 below where the examiner labeled originally not labeled large food item; regarding limitation - cook large pieces of food items, such as whole chickens, more reliably and evenly due to an even heating profile inside said apparatus than what is possible conventionally with just the heat source where food is placed horizontally on a cooking surface; examiner note: prior art shows same apparatus is also able to cook large pieces of food items, such as whole chickens, more reliably and evenly due to an even heating profile inside said apparatus than what is possible conventionally with just the heat source where food is placed horizontally on a cooking surface because same apparatus provide same result).

Annotated Allen Fig.4:

    PNG
    media_image4.png
    1068
    1757
    media_image4.png
    Greyscale

	
	However, Allen teaches the invention as discussed above, but is silent on lid contains hooks at underside of lid (claim1),  hooks on its underside that are used to mount skewers filled with said food items (claim 8), the skewers hung onto the hooks attached to the lid (claim 10), hooks (claim 12, 14), hooks attached to the lid (claim 13), vertical cooking (claim 17), .

Schurig teaches:
	Regarding claim 1, said lid contains hooks on its underside (fig. 1, 17; hooks attached with cover 13).

	Regarding claim 8, hooks on its underside that are used to mount skewers filled with said food items (fig. 1, 17; hooks attached with cover 13; page.13, para.0034; The food is fastened to a chain and then fastened to the hooks and then floats in the cooking tube without contact).
	
	Regarding claim 10, the skewers hung onto the hooks attached to the lid (fig. 1, 17; hooks attached with cover 13; page.13, para.0034; The food is fastened to a chain and then fastened to the hooks and then floats in the cooking tube without contact)) make it easy to check the cooking progress of the food items by simply lifting the lid using the handle on top of the lid (regarding limitation - check the cooking progress of the food items by simply lifting the lid using the handle on top of the lid; examiner note: combined prior arts suggest same apparatus is also able to check the cooking progress of the food items by simply lifting the lid using the handle on top of the lid because same apparatus provide same result).

	Regarding claim 12, said hooks allow skewers to be hung in a vertical direction (fig. 1, 17; hooks attached with cover 13; page.13, para.0034; The food is fastened to a chain and then fastened to the hooks and then floats in the cooking tube without contact; it would be obvious for chain hung in a vertical direction since the hooks 17 is vertically attached with cover 13) which prevents the need to flip said skewers to cook both sides of said food items, allows the flavoring and/or sauces to solidify on said food items, leaves no char marks on said food items, and prevents food from being affected by flare-ups (regarding limitation - prevents the need to flip said skewers to cook both sides of said food items, allows the flavoring and/or sauces to solidify on said food items, leaves no char marks on said food items, and prevents food from being affected by flare-ups; examiner note: combined prior arts suggest hooks allow chains to be hung in a vertical direction is also able to prevents the need to flip said skewers to cook both sides of said food items, allows the flavoring and/or sauces to solidify on said food items, leaves no char marks on said food items, and prevents food from being affected by flare-ups because same apparatus provide same result).

	Regarding claim 13, said hooks attached to the lid (fig. 1, 17; hooks attached with cover 13) make it easy to interchange skewers and make it easy to add or remove said food items inside said body of the apparatus of claim 1 (regarding limitation - easy to interchange skewers and make it easy to add or remove said food items inside said body of the apparatus; examiner note: combined prior arts suggest hooks attached to the lid is also able to easy to interchange skewers and make it easy to add or remove said food items inside said body of the apparatus because same apparatus provide same result).

	Regarding claim 14, said hooks are spaced (fig. 1, 17; hooks attached with cover 13 are spaced) appropriately making it easy to hang said skewers without said skewers touching each other (regarding limitation - hang said skewers without said skewers touching each other; examiner note: combined prior arts suggest hooks are spaced appropriately is also able to hang said skewers without said skewers touching each other because same apparatus provide same result).

Regarding claim 17, said apparatus enables cooking of larger quantities of food items with higher fuel efficiency due to the vertical cooking (fig. 1, 17; hooks attached with cover 13; page.13, para.0034; The food is fastened to a chain and then fastened to the hooks and then floats in the cooking tube without contact; it would be obvious for vertical cooking since chain hung vertically attached to cover 13) and heat trapping capabilities of the said apparatus than what is possible conventionally with just the heat source where food is placed horizontally on a cooking surface (regarding limitation - enables cooking of larger quantities of food items with higher fuel efficiency due to the vertical cooking and heat trapping capabilities of the said apparatus than what is possible conventionally with just the heat source where food is placed horizontally on a cooking surface; examiner note: combined prior arts suggest a plurality of hooks attached to the lid is also able to enables cooking of larger quantities of food items with higher fuel efficiency due to the vertical cooking and heat trapping capabilities of the said apparatus than what is possible conventionally with just the heat source where food is placed horizontally on a cooking surface because same apparatus provide same result).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Allen by using spaced hooks as taught by Schurig in order to provide a chain fastened to the hooks and then floats in the cooking tube without contact. (page.13, para.0034);  examiner note: Allen suggests an apparatus with rectangular shape body with two silicone handles, and a lid with silicone handle on the top for grill and smoke food items;  Schurig suggests hooks attach to cover for hanging food items in side of tube for grill or smoke. Since they are analogues arts, It would be obvious for apparatus (Allen) having hooks (Schurig) attach to the underside of lid is able to hang the food items for grill or smoke food items inside of the apparatus.  The modified apparatus is able to vertically hang the food inside of apparatus at top area, and conventionally grill or smoke food in horizontal on the grate, therefore the modified apparatus satisfies user to choose the preferred way for grill or smoke the food items.   

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over “The KitchenQue™ Stovetop Smoker” by Nick Allen Design 1992, (https://www.youtube.com/watch?v=Zb_7QiuNmYQ&t=4s published on March 1, 2018. Nick Allen - KitchenQue Stovetop Smoker (myportfolio.com), hereinafter, “Allen”) in view of Schurig DE 102008024391 as applied to claim 1 above, and further in view of Regen US 20040000303.

	However, Allen in view of Schurig teaches the invention as discussed above, but is silent on body's dimensions at its base allow it to fit over 2 standard sized gas grill burners. 

	Regen teaches:
	6. The apparatus of claim 1 wherein said body's dimensions at its base allow it to fit over 2 standard sized gas grill burners (page.2, para.0028; For gas cooking, system 100 has at least two gas burners installed in grill bottom 101 in figure 1; In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, MPEP 2144.04 IV (A))).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Allen in view of Schurig by using two gas burner as taught by Regen in order to provide more heating source that accelerate heating temperature inside of body, thereby more heating source is able to quickly increase cooking heat and reach to higher temperature, which is saving the time for grilling/smoking the food items.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YI . HAO/
Examiner, Art Unit 3761						/HELENA KOSANOVIC/                                                                                                      	Supervisory Patent Examiner, 
Art Unit 3761